IN THE SUPREME COURT OF THE STATE OF DELAWARE

WAYMOND E. WRIGHT,                          §
                                            §     No. 146, 2018
         Defendant Below,                   §
         Appellant,                         §     Court Below: Superior Court of
                                            §     the State of Delaware
         v.                                 §
                                            §     Cr. ID No. 1208019720 (N)
STATE OF DELAWARE,                          §
                                            §
         Plaintiff Below,                   §
         Appellee.                          §

                              Submitted: July 27, 2018
                              Decided:   October 19, 2018

Before STRINE, Chief Justice; VALIHURA, and TRAYNOR, Justices.

                                         ORDER

         (1)    The appellant, Waymond E. Wright, has appealed the Superior Court’s

denial of his first, timely-filed motion for postconviction relief under Superior Court

Criminal Rule 61.1 After careful consideration of the parties’ briefs on appeal and

the Superior Court record, we have concluded that the Superior Court’s judgment

should be affirmed.

         (2)    Wright and two co-defendants, Natasha Mahaley and Steven Huff,

were tried jointly on charges that they conspired to commit two robberies. Midway




1
    2018 WL 1215884 (Del. Super. Mar. 6, 2018).
through the joint trial, after one set of robbery charges was dropped, Mahaley and

Huff resolved the second set of robbery charges by guilty pleas.

       (3)     The jury convicted Wright of robbery second degree and conspiracy

second degree. After the verdict, Wright’s trial counsel moved for a judgment of

acquittal or, in the alternative, for a new trial. The Superior Court denied the motion

after finding sufficient evidence to support Wright’s convictions2 and that a new trial

was not required in the interest of justice.3 We affirmed the Superior Court’s

decision on direct appeal.4

       (4)     Wright’s motion for postconviction relief and his later amendments to

the motion alleged that his trial and appellate counsel were ineffective. Wright’s

counsel filed detailed affidavits responding to the allegations, the State filed

responses to the postconviction motion as amended, and Wright filed replies at every

opportunity. The Superior Court denied postconviction relief after determining, in

an order dated March 6, 2018, that Wright’s ineffective assistance of counsel claims

were without merit.5




2
  2014 WL 4088685 (Del. Super. Aug. 19, 2014). As reflected in the court’s decision, the evidence
presented in the state’s case-in-chief included video surveillance of the area, still shots from the
surveillance video, and the trial testimony from a non-party eyewitness, from Wright’s former co-
defendants, and from the chief investigating officer.
3
  Id.
4
  Wright v. State, 2016 WL 4702061 (Del. Sept. 7, 2016).
5
  Supra note 1.
                                                 2
         (5)    In this appeal from the Superior Court’s March 6 order, Wright

contends that the order is lacking because it gives only a cursory review of his

ineffective counsel claims rather than a full analysis of the legal issues upon which

the claims are based. Wright also finds fault in the order because it does not address

a claim that he raised in the postconviction proceedings, that the State failed to

disclose exculpatory evidence.

         (6)    To the extent Wright challenges the Superior Court’s analysis of his

ineffective assistance of counsel claims, the appeal is without merit.          When

analyzing ineffective assistance of counsel claims, courts apply the two-prong test

established by the United States Supreme Court in Strickland v. Washington.6 Under

Strickland, to establish ineffective assistance of counsel, a defendant must show that

his attorney’s performance was deficient and that the deficient performance

prejudiced the defense.7 In this case, the Superior Court considered Wright’s

ineffective counsel claims under the Strickland standard and properly determined

that the claims were without merit because Wright did not establish, and the record

did not reflect, any deficiencies in his counsel’s representation or prejudice from the

alleged deficiencies.




6
    466 U.S. 668 (1984).
7
    Id. at 687.
                                           3
          (7)    To resolve any concern about Wright’s exculpatory evidence claim,

which was not explicitly addressed in the Superior Court’s order, we have

considered the claim on appeal and concluded that it is procedurally barred and

substantively without merit. The claim is procedurally barred because Wright did

not—and cannot—establish cause for failing to raise the claim earlier or prejudice

from a violation of his rights.8 The claim is without merit because Wright did not

demonstrate that the purported exculpatory evidence—consisting of the contents of

a prior plea offer that was rejected by Huff—was favorable to Wright’s defense.9

          NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice




8
    Del. Super. Ct. Crim. R. 61(i)(3).
9
    Starling v. State, 130 A.3d 316, 333 (Del. 2015).
                                                  4